DETAILED ACTION

1. This communication is in response to the application filed on 11/05/2019.  The present application is being examined under the AIA  first to invent provisions. 

 1a. Status of the claims:    
        Claims 1-20 are pending.
Objection

2. Claims 4, 10, 12, and 18 are objected. 

         a. Regarding claim 4, claim 4 is objected because, in line 3, “a resource interaction events” appears to be a typo.
         b. Regarding claim 10, claim 10 is objected because it is dependent on itself; it should apparently be dependent on claim 9.
        c. Regarding claim 12, claim 12 is objected because, in lines 3-4, “a resource interaction events” appears to be a typo.
        d. Regarding claim 18, claim 18 is objected because, in lines 5-6, “a resource interaction events” appears to be a typo.

Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention
           is not identically disclosed as set forth in section 102 of this title, if the differences between the 
           claimed invention and the prior art are such that the claimed invention as a whole would 
           have been obvious before the effective filing date of the claimed invention to a person having 

           by the manner in which the invention was made. 

3a. Claims 1-2, 4-8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (hereinafter “Kumar”)  (US 2015/0347989 A1) in view of Habib et al. (hereinafter “Habib”) (US 2016/0098261  A1).

Regarding claim 1, Kumar discloses  a system for managing deployed resource interaction device, the system comprising:
      a plurality of resource interaction devices ( multiple payment gateways  being disclosed ( payment gateway is equated to resource interaction device) (Kumar, [0017])), each device deployed at one of a plurality of resource interaction locations ( multiple payment gateways  being disclosed being based on region (Kumar, [0002])), wherein each resource interaction device includes a computing platform having a first memory (  a payment gateway has a database structure associated with ( database structure having  memory) (where each of the 180 payment gateway has a memory) (Kumar, [0051])), one or more first processing devices in communication with the first memory  ( a client program processing code for Web application that is in the database structure (Kumar, [0051])) and a resource interaction event application stored in the first memory ( Web Application being in the database structure (Kumar, [0050]-[0051])), executable by the at least one of the first processing devices (  payment transaction being performed (executed) at the payment gateway 180 ( payment transaction being performed is equated to payment transaction being executed) (Kumar, [0090])) and configured to initiate performance of resource interaction events ( payment transaction being initiated at the payment gateway 180 (Kumar, [0093])); and      
       a gateway apparatus including a second computing platform having a second memory (  a gateway interface unit having a memory (Kumar, [0020])), one or more second processing devices in communication with the second memory ( a gateway interface unit having a processor communicating with a memory (Kumar, [0020])), and   
       in distributed communication network communication with the plurality of interaction devices ( a gateway interface unit processing payment transaction to a plurality of payment gateways 180   (Kumar, [0019])), wherein the gateway apparatus further includes a monitoring application stored in the second memory (tracked  web application being stored in executable by at least one of the second processing devices ( a processor in the gateway interface unit executing the web application that performs the payment transaction  (Kumar, [0020])) and configured to:     
         monitor the plurality of resource interaction devices ( plurality of payment transactions of a plurality of  payment gateway being tracked    (Kumar, [0049])) including monitoring the resource interaction event application executing on each of the plurality of resource interaction devices ( plurality of payment transactions web application of a plurality of  payment gateway being tracked on a intended payment gateway when a payment transaction is performed on the intended payment gateway (each of payment gateway processes a payment)  (Kumar, [0046]-[0047])).    

        Kumar does not disclose in response to the monitoring, determine that one of the resource interaction event applications executing on one of the resource interaction devices requires a revision that is specific to the one of the resource interaction event applications.

        Habib discloses  in response to the monitoring ( after application  being tracked   (Habib, [0064])), determine that one of the resource interaction event applications executing on one of the resource interaction devices requires a revision that is specific to the one of the resource interaction event applications (after tracking the  application activities between a user device 205 and a server 210, a determination is made whether or not of the application updated should be performed  after checking all activities within an app   (Habib, [0064])).        

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One skilled in the art would be motivated to combine them in order to effectively update the version of application by tracking the indication that a new version of the application is available. 

Regarding claim 2, Kumar and Habib disclose the system of Claim 1, 

wherein the gateway apparatus further includes a software revision deployment application stored in the second memory, executable by at least one of the second processing devices and configured to: in response to determining that one of the resource interaction event applications requires the revision, perform one of identifying or generating the revision required by the one of the resource interaction event applications and deploy the revision to the one of the resource interaction event applications.  

         Habib discloses  wherein the gateway apparatus further includes a software revision deployment application stored in the second memory ( multiple app versions being stored in server 210 (server 210 is equated gateway apparatus) (Habib, [0051])), executable by at least one of the second processing devices ( an  app version being stored in server 210 being applied to user device ( by applying an app new version , an app  new version being executed) (Habib, [0052])) and configured to: in response to determining that one of the resource interaction event applications requires the revision ( after tracking the  application activities between a user device 205 and a server 210, a determination of the application updated being performed (Habib, [0064])), perform one of identifying  ( the ID of the latest version of an application being identified  (Habib, [0080])) or generating the revision required by the one of the resource interaction event applications and deploy the revision to the one of the resource interaction event applications ( a new version of an app being  updated  in a user device (Habib, [0075])).             

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One skilled in the art would be motivated to combine them in order to effectively update the version of application by tracking the indication that a new version of the application is available. 
 
Regarding claim 3,  Kumar and Habib disclose the system of Claim 1. 

           Kumar does not disclose wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) average time for performing a resource interaction event, (ii) average time between resource interaction events and (iii) average volume of resource interaction events occurring over predetermined time periods.   

          Habib discloses  wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) average time for performing a resource interaction event, (ii) average time between resource interaction events and (iii) average volume of resource interaction events occurring over predetermined time periods (update content for an app being done every 10 minutes (Habib, [0071])).    

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One skilled in the art would be motivated to combine them in order to perform update of the version of application in a predictable manner by scheduling when content update has to be pushed to a user device. 

Regarding claim 4, Kumar and Habib disclose the system of Claim 1, wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring for errors occurring in the performance of a resource interaction events (  a gateway interface tracking the status of a payment transaction for failing payment request ( the failing of a payment request is equated to error in performing the payment request) (Kumar, [0020])).  

Regarding claim 6, Kumar and Habib disclose the system of Claim 1, wherein the monitoring application is further configured to: in response to the monitoring (when tracking a payment transaction to a Payment gateway ( Kumar[0049])), determine one or more service applications to deploy on the resource interaction device (a proper adapter configuration to install in a corresponding Payment gateway ( Kumar[0049])), wherein the one or more services applications are integrated with the resource interaction event application (various paid server being integrated in the configurations of the payment  web application (Kumar, [0046])).  



          Kumar does not disclose wherein the monitoring application is further configured to: in response to monitoring, determine one or more different types of resource interaction devices to deploy to a corresponding one of the resource interaction locations.    

          Habib discloses wherein the monitoring application is further configured to: in response to monitoring, determine one or more different types of resource interaction devices to deploy to a corresponding one of the resource interaction locations (using a localization module version of software to apply to a user device is being determined (Habib, [0072])).  

        It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Habib’s teachings with Kumar’s teachings. One skilled in the art would be motivated to combine them in order to perform update of the version of application in a predictable manner by scheduling when content update has to be pushed to a user device. 

Regarding claim 9, claim 9 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 10, claim 10 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 11, claim 11 is substantially similar to claim 3, thus the same rationale applies. 

Regarding claim 12, claim 12 is substantially similar to claim 4, thus the same rationale applies. 

claim 14 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 15, claim 15 is substantially similar to claim 8, thus the same rationale applies. 

Regarding claim 16, Kumar discloses a computer program product comprising: a non-transitory computer-readable medium (a memory is disclosed (Kumar, [0020])); in addition, claim 16 is substantially similar to claim 1, thus the same rationale applies. 

Regarding claim 17, claim 17 is substantially similar to claim 2, thus the same rationale applies. 

Regarding claim 19, claim 19 is substantially similar to claim 6, thus the same rationale applies. 

Regarding claim 20, claim 20 is substantially similar to claim 8, thus the same rationale applies. 

3b. Claims 5, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Habib  as applied to claims 1-2, 4, 6-12, 14, and 16-20 above, and further in view of Neerings et al. (hereinafter “Neerings”) (US 2013/0262559 A1).

Regarding claim 5, Kumar and Habib disclose the system of Claim 1.

         Kumar  in view of Habib do not disclose wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) specific objects or types of objects included in resource interaction events, (ii) volume of resources associated with resource interaction events, and (iii) types of resource event vehicles used to perform the resource interaction events.    

wherein the gateway apparatus is configured to monitor the resource interaction event application, wherein monitoring includes monitoring at least one of (i) specific objects or types of objects included in resource interaction events, (ii) volume of resources associated with resource interaction events, and (iii) types of resource event vehicles used to perform the resource interaction events ( monitoring activity on deployed objects using an object tracking service (Neering, [0034])).

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Neerins’ teachings with Kumar’s teachings in view of Habib’s teachings. One skilled in the art would be motivated to combine them in order to monitor activities on application server more efficiently by monitoring the object representing the user’s interactions. 

Regarding claim 13, claim 13 is substantially similar to claim 5, thus the same rationale applies. 

Regarding claim 18, claim 18 is substantially similar to claims 3-5, thus the same rationale applies. 

3c. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Habib  as applied to claims 1-2, 4, 6-12, 14, and 16-20 above, and further in view of Guheen et al. (hereinafter “Guheen”) (US 7,165,041 B1).
.
Regarding claim 7, Kumar and Habib disclose the system of Claim 6.

       Kumar  in view of Habib do not disclose wherein the one or more service applications include an inventory management and control application.  

        Guheen discloses  wherein the one or more service applications include an inventory management (inventory system being managed (Guheen, column 159, lines 16-23 )) and control application ( controlling information implementing right applications (Guheen, column 254, lines  19-19)).   

       It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to incorporate Guheen’s teachings with Kumar’s teachings in view of Habib’s teachings. One skilled in the art would be motivated to combine them in order to make sure that all assets in a system are managed efficiently by managing the inventory of the assets. 
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIEGEORGES A HENRY/Examiner, Art Unit 2455   
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455